DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to claims 1 and 8 have obviated the rejection of claims 1-13 under 35 USC 112(b) as being indefinite.  However, Applicant's arguments filed 11/05/21 with respect to the rejection of claims 1-13 under 35 USC 112(a) as being non-enabled have been fully considered but they are not persuasive. While the amendments have added clarifying details regarding measuring the stiffness of the turbine backwall, the limitations regarding measuring the stiffness of the blade are still not enabled as explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure as 
Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Claim(s) 1-13 is/are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claims, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
The step of “applying a bending force to a turbine blade and measuring stiffness” even though it is clarified as “measured by applying a force of 100 Newtons to the radially outer circumferential end of the trailing edge of the blade” in claims 1 and 8 are broad enough to encompass applying a bending force and measuring the stiffness at any point along the trailing edge of the claimed blade despite the fact that the blade stiffness will vary depending on how far away from the backwall the force is applied.  The disclosure describes this measurement by applying the force “evenly distributed along the radially outer circumferential end of the trailing edge of the blade.”  The effect obtained by the claimed ratio of stiffnesses is therefore dependent on making these measurements at these locations and there is no 
The specification explains that the exact mechanism for the stiffness ratio’s effect on high cycle fatigue is unknown.  Because the results of the inventor’s experimentation were so surprising (pg. 9, ll. 17-21), and the mechanisms involved are not fully understood, the level of predictability in measuring the stiffness at any of the possible locations falling within the scope of the claim would be correspondingly low.  Further, because of these surprising results, there is an absence of working examples in the prior art to guide one of ordinary skill in the correct direction.
Because of the lack of disclosure relating to the steps of applying bending force and measuring stiffness, in order to reproduce the claimed invention on of ordinary skill would be required to discover the appropriate steps to take in order to arrive at the claimed result of reducing high cycle fatigue.  The amount of experimentation required also weighs against enablement of these claimed steps.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim(s) 1-13 is/are not enabled.
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.
Conclusion
While the claims are not rejected based upon the prior art, determination of patentability cannot be made until resolution of those issues identified above with regards to 35 USC 112(a) and 112(b), the absence of a rejection based on prior art should not be taken as an indication of allowable subject matter. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM W BROWN/Examiner, Art Unit 3745     
                                                                                                                                                                                                   
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745